 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) dated as of the 1 day of May, 2006 (the
“Effective Date”) is made and entered into by and between The A Consulting Team,
Inc. and its affiliates, associated companies, subsidiaries, parent, divisions
or related entities (collectively “Company”), a New York corporation, having its
principal place of business at 200 Park Avenue South, New York, New York 10003
and Sal Quadrino (“Employee”), an individual residing at 4 Deer Run Pomona, New
York 10970.

 

1.

The Company hereby employs Employee as Chief Financial Officer. The Company,
TACT, will provide Employee with an office and appropriate computer and
communications at metropolitan area office. Employee hereby accepts employment
in such capacity and conditions as hereinafter set forth.

 

 

2.

The initial term of this Agreement is for two (2) years, commencing on the
Effective Date reflected above (the “Initial Term”). This Agreement shall
automatically renew for subsequent one-year terms, unless and until terminated
by either party in accordance with the provisions of Section 8 hereof. The
entire period this Agreement remains in effect is hereinafter referred to as the
"Employment Period".

 

 

 

It is expressly understood and agreed that any changes in the Employee's
compensation and title will not invalidate this Agreement. At the option of the
parties, such changes may be incorporated into an "Addendum" to this Agreement.
Failure to so incorporate such changes will not affect the validity of, or the
enforceability of, the other terms herein.

 

 

3.

The Company shall pay to Employee the following compensation for all the
services to be rendered by Employee in any capacity:

 

 

 

A gross salary at the rate of $180,000.00 per year (annual base salary) payable
twice a month, less all applicable and required federal, state, local and
authorized deductions.

 

 

 

An initial grant of 20,000 options to shares of Company Common Stock in
accordance with the terms of Company’s Stock Option and Award Plan.

 

 

 

Upon approval by the Board of Directors, the Company shall grant to Employee
options to shares of Company Common Stock, from time to time, in accordance with
the terms of Company’s Stock Option and Award Plan.

 

 

 

An annual bonus at the rate of up to 25% of annual base salary subject to
approval by the Board of Directors Compensation Committee.

 

 

 

The use of a Company car and reimbursement of all related expenses to include
such things as repairs, maintenance, gas, tolls and parking.

 

 

 

 

 

 

1

 


--------------------------------------------------------------------------------



 

Exhibit 10.1

 

 

 

 

Employee shall be entitled to participate in the Company’s employee and fringe
benefit plans and programs and shall be entitled to sick days and personal days
in accordance with the Company’s PTO policy for a Chief Financial Officer
position.

 

 

4.

Employee shall perform such work as may be required of Employee by Company in
accord with the instructions, directions and control of Company and at such
reasonable time and places as Company may determine. At all times during the
Employment Period, Employee shall strictly adhere to all the rules and
regulations that have been or that may hereafter be established by Company for
the conduct of its employees and further, Employee shall strictly adhere to all
the provisions of the Company’s handbook(s).

 

 

5.

Employee hereby consents to the conducting of a background check by Company
and/or Company’s broker, customer and/or client to the full extent permitted by
law. Such a background check may include, but shall not be limited to a
judgement and public criminal record check, fingerprinting, and drug and/or
alcohol screening. The Employee agrees not to hold Company and/or its broker(s),
customer(s) and/or client(s) liable for any claims in connection with such
checking or testing or the reporting of the results thereof to Company.

 

 

6.

Employee shall devote full and complete attention and energies to the business
of Company, and shall not during the term of this Agreement be engaged in any
other business activity, whether or not such business activity is pursued for
gain, profit or other pecuniary advantage and whether or not said other business
activity is directly, indirectly or unrelated to the business activity of
Company, without the express written consent of Company. However, this shall not
be construed as preventing Employee from investing Employee's assets in such
form or manner as will not require any services on Employee's part in the
operation of the affairs of the companies in which such investments are made;
provided, however, that any investment in any non-public companies shall not be
in companies having allied or related business activities to Company.

 

 

7.

The Company will reimburse Employee for expenses incurred by Employee in the
course of this employment provided that such expenses are reimbursable by
Company policy, and further, such expenses are authorized by Company and an
accounting is made to Company therefore, in accordance with the procedures of
Company pertaining thereto.

 

 

8.

The Employment Period shall be terminated at the time of the death of Employee
or may be terminated by Company if Employee shall fail to render the services
provided for hereunder for a continuous period of ninety (90) days because of
Employee's physical or mental disability. Notwithstanding anything to the
contrary herein, either party may terminate the Employment Period, with or
without cause and for any reason whatsoever, by giving thirty (30) days prior
notice to the other party.

 

 

 

 

 

 

2

 


--------------------------------------------------------------------------------



 

Exhibit 10.1

 

 

 

 

In the event Company terminates Employee during the Initial Term of this
Agreement without Cause, death or disability, or if the employee should resign
for a Sufficient Reason, as defined in this Employment Agreement, Employee shall
be entitled to receive as severance an amount equal to twelve (12) months of
Employee’s then current base salary and all granted options shall become
immediately vested and exercisable. In the event Company terminates Employee
after the Initial Term of this Agreement without Cause, death or disability, or
if the Employee should resign for a Sufficient Reason, as defined in this
Employment Agreement, Employee shall be entitled to receive as severance an
amount equal to six (6) months of Employee’s then current base salary.

 

 

 

For purposes of this Section 8, “Cause” shall mean: (a) Employee’s embezzlement,
willful breach of fiduciary duty or fraud with regard to Company or any of
Company’s assets or businesses, (b) Employee’s conviction of, or pleading of
nolo contendere with regard to a felony (other than a traffic violation) or any
other crime involving moral turpitude and involving activity related to the
affairs of Company, or (c) any other breach by Employee of a material provision
of this Agreement that remains uncured for thirty (30) days after written notice
thereof is given to Employee. In the event Company terminates the Employment
Period for Cause, Company’s sole obligation is to pay Employee for that period
actually worked by Employee (plus any commissions and/or vacation pay due for
that period, if applicable).

 

 

 

Employee may terminate the Employment Period for “Sufficient Reason” in
accordance with the provisions hereof. For purposes of this Agreement,
Sufficient Reason shall mean any material demotion of Employee and/or any
material reduction in Employee’s authority, responsibilities or compensation, or
a request, written, verbal or implied, by the Company to perform illegal acts
including but not limited to violating SEC or NASDAQ rules or regulations or a
requirement that the employee to be based at any office or location more than 50
miles from the Company’s current New York City headquarters location. Sufficient
Reason shall also mean a direct or indirect change in the ownership or control
of Company by purchase, merger, consolidation, reorganization, lease, exchange,
transfer or sale of all or substantially all of the assets and/or outstanding
stock of Company, taking the Company private, or any other business transaction
involving Company or any combination of the foregoing transactions which results
in any of the previously mentioned provisions contained in this paragraph.

 

 

9.

Employee recognizes and acknowledges that Company's trade secrets,
customer/broker/client lists, private processes, prospective
customer/broker/client lists, and staff and prospective staff lists are deemed
to be the private and proprietary information of Company and are available,
special, unique and significant proprietary assets of Company's business.
Employee will not either during or subsequent to the Employment Period, in whole
or in part, disclose such trade secrets, customer/broker/client lists, staff or
prospective staff lists, prospective customer/broker/client lists or private
processes to any person, firm, corporation, association or other entity for any
reason or purpose whatsoever. In addition, Employee shall not make use of any of
the above for Employee's own purposes or for the benefit of any person, firm,
corporation, or other entity other than Company under any circumstances during
the Employment Period or subsequent to employment.

 

 

 

 

 

 

3

 


--------------------------------------------------------------------------------



 

Exhibit 10.1

 

 

 

10.

Employee agrees that during the Employment Period and for a period of one (1)
year thereafter, Employee will not directly or indirectly, or in any capacity,
individually or in any corporation, firm, association or other business entity,
compete or attempt to compete with Company, any parent, subsidiary, or affiliate
of Company, or any corporation merged into, or merged or consolidated with
Company (a) by soliciting business from any customer, broker and/or client of
Company with which Employee was involved (directly or indirectly) during the
Employment Period, if such solicited business competes with the business of
Company, or (b) inducing any personnel of Company to leave the service of
Company, or by employing or contracting with any such personnel. The provisions
of this Section 10 shall be construed as an Agreement independent of any other
provision contained herein and shall be enforceable in both Law and Equity,
including by temporary or permanent Restraining Orders, notwithstanding the
existence of any claim or cause of action by Employee against Company, whether
predicated on this Agreement or otherwise.

 

 

11.

Employee hereby agrees to assign all rights, title, and interest in all
writings, products, inventions, discoveries, developments, improvements, ideas,
technical notes, programs, specifications, computer or other apparatus programs
and related documentation, and other works of authorship, tangible and
intangible property, whether or not patentable, copyrightable or subject to
other forms of protection, made, created, developed, discovered, written or
conceived by Employee, solely or jointly with another, in whole or in part, for
either Company and/or Company’s customer(s), broker(s) and/or client(s) during
the Employment Period, whether during or outside of regular working hours, and
to promptly deliver to Company all such tangible properties and work products at
the request of Company. Employee shall not be entitled to any compensation in
addition to the amount set forth in Section 3 of this Agreement by reason of
said assignment.

 

 

12.

Employee shall, upon termination of employment with Company, immediately return
to Company all equipment and supplies of Company and all books, records, lists
and other written, typed or printed materials, whether furnished by Company or
prepared by Employee, which contain any information relating to Company’s
business or any of its customers, brokers and/or clients, and Employee agrees
that Employee will neither make nor retain copies of such materials after
termination of employment.

 

 

13.

Employee hereby authorizes Company, at any time, to offset and deduct against
any and all monies due to Employee by Company, whether for salary or other
remuneration to the full extent allowed by law, any and all monies owed by
Employee to Company for any reason whatsoever, including, but not limited to the
correction of payroll errors, the repayment of monetary advances, the
reimbursement of tuition or training costs, and the recoupment of auto
allowances, relocation expenses, expenses, and/or advanced vacation time.

 

 

14.

The failure of either party to insist upon the performance of any of the
provisions of this agreement, or the waiver of any breach thereof, shall not be
construed as or constitute a waiver of the rights granted herein with respect to
any subsequent forbearance or breach.

 

 

15.

Both Parties hereto do hereby consent to jurisdiction in the State of New York
with regard to all controversies which may arise with respect to the execution,
interpretation of and compliance with the terms and provisions of this
Agreement; and both Parties hereto agree that New York Law applies and, in
addition, waive any other venue or forum which they might otherwise be entitled
by virtue or domicile or otherwise.

 

 

 

 

 

 

4

 


--------------------------------------------------------------------------------



 

Exhibit 10.1

 

 

 

16.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and any successor to the business of Company, but neither the Agreement
nor any rights hereunder may be assigned, pledged or encumbered by Employee
without the written consent of Company. This Agreement may not be changed,
modified or terminated orally.

 

 

 

This Agreement supersedes any prior agreements made between the parties, whether
oral or written, and constitutes that final and entire agreement and
understanding of the parties, all prior representations and agreements having
been merged into this Agreement, and this Agreement shall amend, restate and
replace all prior employment agreements entered into between Company and
Employee. No waiver or modification of this Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the party to be charged therewith and no evidence of any waiver
or modification shall be offered or received in evidence in any proceeding,
arbitration or litigation between the parties hereto arising out of or affecting
this Agreement, or the rights or obligations of the parties hereunder, unless
such waiver or modification is in writing, duly executed as aforesaid, and the
parties agree that the provisions of this Section 16 may not be waived except as
herein set forth.

 

 

17.

All agreements and covenants contained herein are severable, and in the event
any of them shall be held to be invalid by any competent court, this Agreement
shall be interpreted as if such invalid agreements or covenants were not
contained herein.

 

 

18.

Employee hereby represents and warrants that the execution of this Agreement by
Employee and the performance of Employee’s duties and obligations hereunder will
not breach or be in conflict with any other agreement to which Employee is a
party or by which Employee is bound, and that Employee is not now subject to any
covenant against competition or similar covenant which would affect the
performance of Employee’s duties hereunder. Employee hereby agrees to indemnify
Company for all claims arising out or related to Employee’s breach of this
Section 18.

 

 

 

 

 

 

5

 


--------------------------------------------------------------------------------



 

Exhibit 10.1

 

 

 

19.

All disputes, controversies, or differences arising in connection with the
validity, execution, performance, breach, non-renewal or termination of this
Agreement shall be finally settled in an arbitration proceeding under the Rules
of the American Arbitration Association by three arbitrators with expertise in
employment and labor law in accordance with the Commercial Arbitration Rules
then in effect of the American Arbitration Association. Selection of the
arbitrators shall be as follows: each party shall appoint one arbitrator within
twenty (20) days after the parties have agreed to go to arbitration, and those
two arbitrators shall appoint a third arbitrator who shall act as chairman,
within a twenty (20) day period thereafter. If the parties fail to appoint the
chairman within said period, the parties will apply to the American Arbitration
Association for appointment of the third arbitrator. The parties agree to be
bound by the findings of the arbitration. Notwithstanding the foregoing, the
courts shall have jurisdiction over injunctive or provisional relief pending
arbitration. The arbitrators shall only be empowered to award direct damages. In
no event shall the arbitrators be permitted to award special, consequential,
indirect, incidental or punitive damages or lost profits. The non-prevailing
party to the arbitration shall pay all the prevailing party's expenses of the
arbitration, including reasonable attorneys' fees and other costs and expenses
incurred in connection with the prosecution or defense of such arbitration.

 

 

20.

Any offer, notice, or request or other communication hereunder shall be in
writing and shall be deemed to have been duly delivered if hand or mailed by
registered or certified mail, return receipt requested, addressed to the
respective address of each party herein set forth, or to such other address as
each party may designate by a notice pursuant hereto:

 

 

 

If to Company:

The A Consulting Team, Inc.

 

 

200 Park Avenue South

 

 

New York, New York 10003

 

 

Attention: Shmuel Bentov, Chief Executive Officer

 

 

 

 

If to the Employee:

Sal Quadrino

 

 

4 Deer Run

 

 

Pomona, New York 10970

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the Effective Date.

 

 

COMPANY

 

EMPLOYEE

By:         /s/ Shmuel BenTov        

 

By:         /s/ Sal Quadrino        

Shmuel BenTov

 

Sal Quadrino

 

 

 

 

 

 

 

6

 

 

 